        Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 1 of 15



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION


CORPORATIVO GRUPO RSA de C.V.,  §                           Civil Action No.
                                §
                Plaintiff,      §
                                §
V.                              §
MARFIELD LIMITED IN CORPORA TED §
And SHANARA MARITIME            §
INTERNATIONAL, S.A.             §
                                §
                Defendants.     §

  VERIFIED PETITION AND COMPLAINT TO CONFIRM ARBITRATION AWARDS
   AND FOR ISSUANCE OF A WRIT OF ATTACHMENT UNDER TEXAS LAW TO
               SECURE PROPERTY PENDING CONFIRMATION

            Plaintiff Corporativo Grupo RSA de C.V. ("Grupo R"), by and through its attorneys Blank

Rome LLP, complaining of the above-named Defendants, Marfield Limited Incorporated

("Marfield") and Shanara Maritime International S.A. ("Shanara," and with Marfield collectively

referred to as "Defendants"), files this Original Complaint to Confirm Arbitration A wards and for

Other Relief in the form of a Texas Writ of Attachment pursuant to FED. R. C1v. P. 64(a) and TEX.

C1v. PRAC. & REM. CODE§ 61.001 and alleges as follows:

     A. JURISDICTION

           1.          This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

§ 1331 and 9 U.S.C. § 203, the Convention on the Recognition and Enforcement of Foreign

Arbitral Awards o_f June 10, 1958 (the "New York Convention"), as Grupo R seeks to confirm

London arbitration awards against the Defendants and to otherwise obtain security over the

Defendants' property currently within the Southern District of Texas.




156061.0650 l /120 l 27994v. l
               Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 2 of 15




                   2.                 Venue is proper in the Federal District Court for the Southern District of Texas as

the property at issue, the Vessels MN CABALLO MAYA and MN CABALLO MARANGO

(collectively, the "Vessels"), are currently berthed in the Port of Galveston, Texas.

         A. PARTIES

                   3.                 Grupo R is a conglomerate of Mexican companies dedicated to the oil, gas and

energy sector in Mexico. The company operates in the states of Campeche, Tabasco, Tamaulipas,

and Veracruz with its headquarters and principal place of business located at Melpchor Ocampo

193, Col. Veronica Anzures, C.P. 11300, Del. Miguel Hidalgo, Mexico City, Mexico.

                   4.                 Marfield Limited Incorporated ("Marfield") is a foreign business entity having its

principal place of business at Edifico Hong Kong Bank 6 Piso, Samuel Lewis A venue, Panama.

Marfield is the owner of the MN CABALLO MAYA ("MA YA"). 1 Marfield is a non-resident as

that term is used in subchapter C of Chapter 17 of the Texas Civil Practice & Remedies Code, has

not registered to do business with the Texas Secretary of State, does not maintain a business office

or address in Texas, and has not designated or maintained a resident agent for service of process

in Texas. Process or notice can be sent to Marfield Limited Incorporated c/o Coastline Maritime

Ltd Pte, 03-04 King's Centre, 390 Havelock Road, Singapore 169662.

                  5.                  Shanara Maritime International S.A. ("Shanara") is a foreign business entity having

its principal place of business at Edifico Capital Plaza, 8 Piso Costa del Este, Ave. Roberto Motta,

Panama City, Panama.                                Shanara is the owner of the MN CABALLO MARANGO

("MARAN GO"). 2 Shanara is a non-resident as that term is used in subchapter C of Chapter 17 of




1
   See Exhibit A, Declaration of Grupo R counsel Rafael Soberanes Rangel (the 'Rangel Declaration"), Rangel
Exhibit I, Certificate of ownership and encumbrance for the MAY A.
2
  See Exhibit A, Rangel Declaration, Rangel Exhibit 2, certificate of ownership and encumbrance for the
MARANGO.

                                                                       2
1 t:;J,.r ';: I (\l:.;.:;;:()1 /1 ')r 7 ')7( Mu 1
            Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 3 of 15




the Texas Civil Practice & Remedies Code, has not registered to do business with the Texas

Secretary of State, does not maintain a business office or address in Texas, and has not designated

or maintained a resident agent for service of process in Texas. Process or notice can be sent to

Shanara Maritime International S.A. c/o Coastline Maritime Pte Ltd, 03-04 King's Centre, 390

Havelock Road, Singapore 169662.

       B. RELEVANT FACTS

       I.          General Background

             6.      Grupo R is a conglomerate of Mexican companies dedicated to the oil, gas and

energy sector in Mexico. 3

             7.      Upon information and belief, in early 2014 the MAYA and MARANGO were

originally demise-chartered to an entity called "Oceanografia."

             8.      For various reasons unrelated to the above-captioned matter, on February 28, 2014,

the Prosecutor's Office Against Organized Crime of the Mexican Attorney General initiated a

criminal investigation against Oceanografia, and in connection with that investigation, it sought to

seize the MAYA and MARAN GO in Campeche, Mexico. The Mexican authorities approved of

the seizures, and the Vessels were seized in these jurisdictions on or around March 20-27, 2014

(the "First Seizure").

             9.      Mexican bankruptcy proceedings were thereafter commenced against Oceanografia

by the Mexican Attorney General, and the Vessels were separately seized by Mexican

governmental authorities in connection with that bankruptcy on or about April 10, 2014 (the

"Second Seizure").

             10.     In early 2014, Grupo R entered into general discussions with Marfield and Shanara



3
    See Exhibit A, Declaration of Grupo R Legal Manager Rafael Soberanes Rangel.
                                                        3
              4
         Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 4 of 15




to purchase the Vessels. It was the intent of the parties that the Defendants would make

arrangements to release the Vessels from both the First Seizure and Second Seizure, to complete

the sale of each Vessel to Grupo R.

           11.     On March 21, 2014, Grupo R entered into a Memorandum of Agreement (the

"MAYA MOA'') with Marfield for the sale of the MA YA, at a purchase price of $150,000,000. 4

The MAYA MOA required Grupo R to provide Marfield with a $5,000,000 deposit within six

days of signing the MOA. The MAYA MOA otherwise stated (at Clause 14) that if Marfield was

unable to perform the agreement and ultimately deliver the MAYA to Grupo R, then Grupo R was

immediately entitled to the return of the $5,000,000 deposit. The MAY A MOA is ultimately

governed by English law and contains a London Maritime Arbitration Association dispute

resolution clause.

          12.     On March 21, 2014, Grupo R also entered into a Memorandum of Agreement (the

"MARANGO MOA'') with Shanara for the sale of the MARANGO, at a purchase price of

$178,000,000. 5 The terms of the MARANGO MOA are in all respects identical to the MAYA

MOA, aside from the purchase price.

          13.     In accordance with the MAYA MOA, Grupo R provided Marfield with a

$5,000,000 deposit for the MAY A.

          14.     In accordance with the MARANGO MOA, Grupo R provided Shanara with a

$5,000,000 deposit for the MARAN GO.

          15.     After these deposits were provided (totalling $10,000,000), Marfield and Shanara

were unable to subsequently obtain the release of the Vessels from their seizures by the Mexican

Authorities (the First and Second Seizures), which violated the deadlines set forth in the MOAs.


4
    See Exhibit A, Rangel Declaration, Rangel Exhibit 3, MAY AMOA.
5
    See Exhibit A, Rangel Declaration, Rangel Exhibit 4, MARANGO MOA.
                                                     4
          Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 5 of 15



              16.          In January 2015, Grupo R cancelled the MA YA MOA and the MARANGO MOA

and demanded the return of the deposits for both Vessels (totalling $10,000,000), with interest.

However, Marfield and Shanara have refused to return the deposits.

              17.          As a result of Marfield and Shanara's failure to return the $10,000,000 security

deposits to Grupo Ras outlined above, on July 19, 2015 Grupo R initiated London arbitration

against Marfield and Shanara in accordance with the MOA terms. 6

      II.           The Mexican Court Proceedings

             18.           To obtain security regarding the eventual London arbitration award, in July 2015

Grupo R filed a lawsuit in the court of Campeche, Mexico to seize the MAYA and MARAN GO.

The court then ordered the seizures of the Vessels in relation to Grupo R's lawsuit (the "Third

Seizure").

             19.           In March 2016, the Vessels were released from the First Seizure by the Prosecutor's

Office Against Organized Crime of the Mexican Attorney General in relation with the Criminal

Investigation against Oceanografia.

             20.           In April 2017 and April 2018, respectively, the Vessels were released from the

Second Seizure by the Mexican Courts in relation to the Oceanografia bankruptcy.

             21.           In 2017 and 2018, respectively, Marfield and Shanara sought to further release the

Vessels from the Grupo R Third Seizure. In exchange for the release of the Vessels, Marfield and

Shanara posted a substitute security bond with the Mexican court in the amount ofUSD $5,000,000

and consequently the Mexican Courts ordered the release of the MAYA in April 2017 and the

release of the MARANGO in April 2018.




6
    Exhibit B, Declaration of English Solicitor Tom Burdass.
                                                            5

1,;;r,;;1 fl/;',fl1/1'Jfll'J700Au 1
         Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 6 of 15




           22.     Having posted the substitute security bond, Marfield mobilized the MAY A to the

Port of Galveston, Texas in April 2017, and Shanara mobilized the MARAN GO to that same port

in April 2018.

           23.     Upon information and belief, the Vessels remain berthed in the Port of Galveston

at the Gulf Copper Shipyard as of the date of filing this lawsuit.

           24.     The security bond presented by Marfield in exchange for the release of the MAYA

was set to expire on April 23, 2018. Upon the expiration of that deadline, the Mexican Court

ordered Marfield to post a renewed security bond with the Court. To date, Marfield has refused to

comply with the Mexican Court's order, and no substitute security exists in the Mexican Court for

the release of the MAY A. Regardless, on September 27, 2018, the Mexican Court issued an

opinion that the MAYA is deemed to be "re-arrested," even though the MAYA has left the

territorial waters of Mexico and even though no substitute security has been renewed with the

Court for this Vessel. 7

          25.      The security bond presented by Shanara in exchange for the release of the

MARANGO was set to expire on March 29, 2019. Upon the expiration of that deadline, the

Mexican Court ordered Shanara to post a renewed security bond with the Court. To date, Shanara

has refused to comply with the Mexican Court's order, and no substitute security exists in the

Mexican Court for the release of the MARANGO. Regardless, on May 10, 2019, the Mexican

Court issued an opinion that the MARANGO is deemed to be "re-arrested," even though the

MARAN GO has left the territorial waters of Mexico and even though no substitute security has

been renewed with the Court for this Vessel. 8

          26.      Under these unique circumstances, the Vessels are no longer under physical arrest


7
    Exhibit A, Rangel Declaration, Rangel Exhibit 6, MAY A Reinstatement Order.
8
    Exhibit A, Rangel Declaration, Rangel Exhibit 7, MARANGO Reinstatement Order.
                                                       6
      Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 7 of 15




or physical seizure by Mexican authorities (as they are now outside of Mexican territorial waters

and presently located in Galveston, Texas), and no substitute security remains posted for either

Vessel in any Mexican Court.

    III.         The London Arbitration Proceedings

           27.      In accordance with clause 16 of the MOAs, on July 10, 2015, Grupo R notified the

Defendants of the commencement of London arbitration, and an Arbitration Tribunal was later

formed. The Arbitration Tribunal fixed a hearing on the merits of the disputes for May 7-10, 2019.

           28.      On March 13, 2019, the Tribunal ordered the parties, on a 50/50 basis, to provide

security for the Tribunal's costs and expenses in the sum of £100,000 within 28 days of the Order,

i.e., in the sum of £50,000 each. Grupo R paid its £50,000 share as instructed.

           29.      Having not received the requested security of £50,000 from the Defendants within

the requisite period, on April 16, 2019 the Arbitration Tribunal issued a 7 day Notice ordering the

provision of security of the full £100,000 by Apr. 23, 2019, failing which, the arbitration hearing

would be vacated.

           30.      The Defendants still did not provide their proportion of the security. As a result,

and to avoid the hearing of their claim being vacated, Grupo R posted the full £100,000 security

with the Tribunal on April 23, 2019. The Defendants to date have taken no steps to put forward

their 50% share of the security and release Grupo R of their undertaking to secure the full amount,

which remains in place.

           31.      On May 30, 2019, the Arbitration Tribunal rendered its Reasons for and Forming

Part of the Final Arbitration Award, and Final Arbitration Award in favor of Grupo Rand against

Marfield, (collectively, the "MAYA Award"), stating in relevant part:

                 (A) That Marjield shall forthwith pay to Grupo R the amount of
                     US$5, 000, 000 (five million United States Dollars), being the
                     amount of the Deposit.
                                                     7
         Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 8 of 15




                 (BJ That interest shall be payable forthwith on the said amount of
                    US$5,000,000 at the rate of 4.5% p.a., such interest to be
                    compounded with quarterly rests, from 30 January 2015 until the
                    date ofpayment.

                 (C) That Marjie/d's Counterclaim for a declaration that it is entitled to
                     retain the Deposit/ails.

                 (D) That cl. 13 of the MOA would preclude any entitlement of
                     Marfield to damages.

                 (E) That Marfield shall bear its own legal costs and shall pay Grupo R's
                     legal costs in the reference on the basis for which section 63 (5) of
                     the Arbitration Act 1996 provides, such costs to be assessed by us if
                     not agreed, and we expressly reserve our jurisdiction for that
                     purpose. Interest shall be payable thereon at the rate of 4. 5% per
                     annum with quarterly rests from the date of the date of the Award
                     untilpayment.

                 (F) That Marfield shall bear the fees of the Tribunal, which we quantify
                     in the sum of £43,297.50, and if they have first been paid by Grupo
                     R, such sum shall be refunded immediately and in full by Marfield
                     together with interest thereon at the rate of 4. 5% per annum with
                     quarterly rests from the date of payment until the date of
                     reimbursement. 9


           32.      On May 30, 2019, the Arbitration Tribunal rendered its Reasons for and Forming

Part of the Final Arbitration Award, and Final Arbitration Award in favor of Grupo Rand against

Shanara, (collectively, the "MARANGO Award"), stating in relevant part:

                 (A) That Shanara shall forthwith pay to Grupo R the amount of
                     US$5, 000, 000 (five million United States Dollars), being the
                     amount of the Deposit.

                 (BJ That interest shall be payable forthwith on the said amount of
                    US$5,000,000 at the rate of 4.5% p.a., such interest to be
                    compounded with quarterly rests, from 30 January 2015 until the
                    date ofpayment.

                 (C) That Shanara 's Counterclaim for a declaration that it is entitled to
                     retain the Deposit fails.


9
    See Exhibit B, Burdass Declaration, Burdass Exhibit 1, MA YA Award, Pgs. 2-3.
                                                         8
            Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 9 of 15



                    (DJ That cl. 13 of the MOA would preclude any entitlement of
                        Shanara to damages.

                    (E) That Shanara shall bear its own legal costs and shall pay Grupo R's
                        legal costs in the reference on the basis for which section 63(5) of
                        the Arbitration Act 1996 provides, such costs to be assessed by us if
                        not agreed, and we expressly reserve our jurisdiction for that
                        purpose. Interest shall be payable thereon at the rate of 4.5% per
                        annum with quarterly rests from the date of the date of the Award
                        untilpayment.

                    (F) That Shanara shall bear the fees of the Tribunal, which we quantify
                        in the sum of £43,297.50, and if they have first been paid by Grupo
                        R, such sum shall be refunded immediately and in full by Shanara
                        together with interest thereon at the rate of 4. 5% per annum with
                        quarterly rests from the date of payment until the date of
                        reimbursement. 10

       33. To date, Marfield and Shanara have refused to voluntarily pay Grupo R any of the amounts

             due and owing under the MA YA and MARAN GO Awards.

       C. CAUSES OF ACTION


       I.           First Cause of Action: Recognition of the MAYA Award in favor of Grupo R

       34. Grupo R repeats and re-alleges each and every allegation contained in paragraphs 1-33 in

             its Original Complaint herein as if set forth in full.

       35. Grupo R and Marfield entered into the MAYA MOA, wherein the parties agreed to settle

             all disputes via arbitration in London.

       36. The state of issuance of the MAYA Award (England) is a signatory to the New York

             Convention, which also has been incorporated into the United States law by virtue of

             Chapter 2 of the Federal Arbitration Act, 9 U.S.C. §201, et seq.

       37. The MA YA Award will become final for all purposes thirty days after issuance, that is, on

             June 28, 2019, unless an appeal is filed. No reasonable grounds for appeal exist.


10
     See Exhibit B, Burdass Declaration, Burdass Exhibit 2, MARANGO Award, Pgs. 2-3.
                                                         9

15606' 0650'   I]   20 27994v I
         Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 10 of 15




      38. No valid grounds for refusal or deferral of recognition of the MAY A Award specified in

             the New York Convention exist.

      39. Grupo R seeks, pursuant to 9 U.S.C. §207, an order confirming the MAYA Award in favor

             of Grupo R against Marfield and a judgment from this Honorable Court that Marfield shall

             pay Grupo Rall amounts due pursuant to the MA YA Award, plus pre-judgment and post-

             judgment interest at the rates established by the Arbitration Tribunal therein.

      II.           Second Cause of Action: Recognition of the MARANGO Award in favor of Grupo

                    R

      40. Grupo R repeats and re-alleges each and every allegation contained in paragraphs 1-39 in

             its Original Complaint herein as if set forth in full.

      41. Grupo Rand Shanara entered into the MARANGO MOA, wherein the parties agreed to

             settle all disputes via arbitration in London.

      42. The state of issuance of the MARANGO Award (England) is a signatory to the New York

             Convention, which also has been incorporated into the United States law by virtue of

             Chapter 2 of the Federal Arbitration Act, 9 U.S.C. §201, et seq.

      43. The MARANGO Award will become final for all purposes thirty days after issuance, that

             is, on June 28, 2019, unless an appeal is filed. No reasonable grounds for appeal exist.

      44. No valid grounds for refusal or deferral of recognition of the MARAN GO Award specified

             in the New York Convention exist.

      45. Grupo R seeks, pursuant to 9 U.S.C. §207, an order confirming the MARANGO Award in

             favor of Grupo R against Shanara and a judgment from this Honorable Court that Shanara

             shall pay Grupo Rall amounts due pursuant to the MARANGO Award, plus pre-judgment

             and post-judgment interest at the rates established by the Arbitration Tribunal therein.


                                                        10
• ,hfl/;1 nt;,/l1 /1 'ln":>700J.v 1
 Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 11 of 15




m.       Third Cause of Action: Write of Attachment of Marfield's and Shanara's
         Property Pursuant to TEX. CIV. PRAC. & REM. CODE§ 61.001, et seq.

46. Grupo R repeats and re-alleges each and every allegation contained in paragraphs 1-45 in

     its Original Complaint herein as if set forth in full.

47. Attachment to secure claims that are subject to foreign-judicial proceedings and final

     arbitration awards is commonplace.

48. The Federal Rules of Civil Procedure allow for the seizure of property "to secure

     satisfaction of the potential judgment" in an action. FED. R. Civ. P. 64(a). The law of the

     state in which the federal court sits applies to determine what remedies are available when

     no federal statute applies. FED. R. Civ. P. 64(a).

49. Under Texas law, writs of attachment and garnishment are available prior to judgment. See

     TEX. CIV. PRAC. & REM. CODE § 61.001; Marso.ft, Inc. v. United LNG, LP, 2014 WL

     5386094 (S. D. Tex. Oct. 21, 2014)(Sim Lake, J.).

50. In this case, Grupo R has demanded, and is entitled to, a money judgment in its favor

     against Marfield and Shanara on the basis set forth in the MAY A Award and MARAN GO

     Award (the "Awards").

51. Upon information and belief, Marfield and Shanara have moveable property in the state of

     Texas and within the jurisdiction of the Southern District of Texas, i.e., the vessels MA YA

     and MARANGO, which are currently berthed at the Gulf Copper facility in the Port of

     Galveston, Texas.

52. Pursuant to FED. R. Crv. P. 64(a) and TEX. Crv. PRAC. & REM. CODE § 61.001, Grupo R

     seeks a Texas-state-law writ of attachment against Marfield and Shanara for the attachment

     of the MAYA and MARANGO to secure Marfield and Shanara's property in satisfaction

                                                11
         Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 12 of 15




            of a judgment entered in Grupo R's favor against Marfield and Shanara upon this

           Honorable Court's confirmation of the Awards under the Convention and 9 U.S.C. §201,

           et seq. 11

       53. Grupo R seeks immediate attachment of the MAYA and MARAN GO because of the

           transitory capabilities of the vessels to depart the jurisdiction of this Court. Further,

           Defendants have previously moved the MAYA and MARAN GO from the jurisdiction of

           Mexico where the Vessels were previously under attachment without sufficiently

           replenishing the security as ordered by the Mexican Court. Moreover, upon information

           and belief Grupo R has recently been informed that Marfield and Shanara may be intending

           to move the Vessels from their current location in the Port of Galveston to international

           waters to sell them, thus depriving Grupo R of its ability to recover its debt from the

           Vessels.

       54. The attachment sought as to the MAYA and MARAN GO is not sought for the purpose of

           injuring or harassing Defendants, but rather sought in furtherance of the pending London

           Arbitration between the parties.

       55. Attachment in this matter is further warranted as both Defendants are foreign corporations

           which reside outside of the State of Texas. TEX. CIV. PRAC. & REM. CODE § 61.002(1).

           Further, Defendants have refused to repay Grupo R the debt owed. TEX. CIV. PRAC. & REM.

           CODE § 61.002(2). Additionally, Defendants have refused to provide security pursuant to

           the Order from the Courts in Mexico under the Third Seizure. TEX. CIV. PRAC. & REM.

           CooE § 61.002(2). 12 Finally, as noted above, upon information and belief, Defendants are

           or will soon be in the process of preparing to move the MAYA and MARAN GO from the


11
     See Exhibit C, Affidavit of undersigned counsel Jeremy A. Herschaft in Support of Texas Attachment
12
     See Exhibit A, Rangel Declaration, para 23.
                                                         12
     Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 13 of 15




        Southern District of Texas to a location in international waters without leaving amounts

        sufficient to pay their debts. TEX. CIV. PRAC. & REM. CODE§ 61.002(5).

    56. The Texas Pre-judgment Attachment Statute requires a plaintiff to post a bond in an amount

        set by the Court as counter-security to guard against a wrongful attachment. See TEX. Crv.

        PRAC. & REM. CODE§ 61.023 and also TRCP 592(a). In light of the two London Arbitration

        Awards that Grupo R has obtained against the Defendants, the prospects for a wrongful

        attachment are nil. Consequently, Grupo R requests that the Court only require a de minimis

        amount of security be posted.


                                             PRAYER


        WHEREFORE, Grupo R respectfully requests the Court to enter judgment as follows:

        A.     That process in due form issue against Marfield and Shanara, citing them to appear

and answer under oath all and singular the matters alleged in the Complaint;

       B.      That pursuant to TEX. CIV. PRAC. & REM. CODE§ 61.001 et seq., this Court issue

an Order directing the Clerk of the Court to issue Writ of Attachment pursuant to TEX. Crv. PRAC.

& REM. CODE § 61.001 et seq. attaching all of Defendants' tangible or intangible property,

specifically the vessels CABALLO MAYA and CABALLO MARAN GO, and that all persons

claiming any interest in the same be cited to appear and, answer the matters alleged in the Original

Complaint;

       C.      That this Court confirm the Final London Arbitration Awards against the

Defendants, and enter judgment in favor of Grupo R for the principal amount of its claims plus

prejudgement interest.

       E.      That Grupo R be awarded all costs and attorneys' fees incurred in connection with

this action, as well as post-judgment interest; and

                                                 13
       Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 14 of 15



          F.         That Grupo R may have such other, further and different relief, at law or in equity,

as may be just and proper.


Dated:               Houston, Texas
                     May 30, 2019

                                                           Respectfully submitted,

                                                           BLANK ROME LLP

                                                          Isl Jeremy A. Herschaft
                                                          Jeremy A Herschaft (Attorney-In-Charge)
                                                          State Bar No. 24091970
                                                          Federal I.D. No. 2450990
                                                          Keith B. Letourneau
                                                          State Bar No. 00795893
                                                          Federal I.D. No. 20041
                                                          Jay T. Huffman
                                                          State Bar No. 24059980
                                                          Federal I.D. No. 870092
                                                          Blank Rome LLP
                                                          717 Texas Avenue, Suite 1400
                                                          Houston, Texas 77002
                                                          Telephone: (713) 228-6601
                                                          Facsimile: (713) 228-6605
                                                          Email: jherschaft@blankrome.com
                                                          Email: kletourneau@blankrome.com
                                                          Email: jhuffman@blankrome.com

                                                          ATTORNEYS FOR CORPORATJVO
                                                          GRUPO RSA de C. V.




                                                     14

156061 .06501/120127994v. l
           Case 4:19-cv-01963 Document 1 Filed on 05/30/19 in TXSD Page 15 of 15




                                               VERIFICATION

     STATE OF TEXAS                     §
                                        §
     COUNTY OF HARRIS                   §

                Jeremy A. Herschaft, being duly sworn, deposes and says:

                1.     I am a member of the bar of the State of Texas and this Honorable Court, and a

     partner of the firm of Blank Rome LLP, attorneys for Plaintiff.

                2.     I have read the foregoing Complaint and I believe the contents thereof are true.

                3.     The reason this Verification is made by deponent and not by Plaintiff is that

     Plaintiff is a foreign corporation, no officer or director of which is within this jurisdiction.

                4.     The sources of my information and belief are documents provided to me and

     statements made to me by representatives of Plaintiff.




                                                            Jeremy A~~haft
                                                                         ·~




     Sworn to before me this
3_(i)J, day of May 201.9
         . '.               /   )   .   '

,;;:;12ll ! u .L /al-t;'--
v·  .




                                                       15
